Soule, J.
This action is founded on alleged false representations by the defendant as to the amount and character of his property, by which the plaintiffs were induced to sell him certain merchandise and perform for him certain labor. The declaration is not skilfully framed, but it was not demurred to, and we are of opinion that it is sufficient foundation for a judgment. The defendant having pleaded a discharge in bankruptcy, the plaintiffs demur to the answer, on the ground that the property was obtained from the plaintiffs by false and fraudulent representations, and that the action is not barred by the discharge. The demurrer is good.
By the U. S. Rev. Sts. § 5117, debts created by fraud of the bankrupt are excepted from the operation of the discharge. The plaintiffs’ action proceeds wholly on the theory that they were led to part with their property by the false representations of the defendant made for the purpose of deceiving them and inducing them to part with it. If they fail to establish this fact, the action falls. If they prove it, they show an intentional and deliberate fraud on the part of the defendant, such as the exception in the statute is intended to reach. The case is within the principle applied in Morse v Hutchins, 102 Mass. 439, where *414a discharge in bankruptcy was held not to be a bar to an action for deceit in making false and fraudulent representations touching the business and profits of a firm of which the defendant was a member, and thereby inducing the plaintiff to buy his interest in the stock and good will of the firm.
The plaintiff’s demurrer is sustained; and, in accordance with the terms of the report, the action must Stand for trial.